Title: To Thomas Jefferson from Joshua Johnson, 5 November 1790
From: Johnson, Joshua
To: Jefferson, Thomas



Sir
London 5 November 1790

I had the honor to write you the 3rd. Instant by this conveyance; Yesterday Morning a Messenger arrived from Madrid, with dispatches from Mr. Fitzherbert to the Duke of Leeds, which occasioned  the publication of the extraordinary Gazette, inclosed; and which has produced many conjectures. The Effect it has on the Stocks was considerable; they rose 4 ⅌ Ct. in the forepart of the day, but declined towards the close of the Market; I have exerted my best endeavors to find out whether, there was any relaxation in the Impress Service and could discover none, tho’ it was conjectured that orders were issued in a day, or two, to break up the Rendezvous Houses and Press Gangs. I was informed that the Guards who had been drafted for Foreign Service, and order’d to Portsmouth for embarkation, had received counter orders to join their Regiments. This, I think, carries the appearance of an accomodation more than any thing I see in the extraordinary Gazette. The sudden confutation of the wishes and expectations of numbers has created much discontent and will in all probability draw down on the Ministry the weighty opposition of Army and Navy on the meeting of Parliament. I will be watchfull over the future movements of Government, and transmit you every information worth your attention, being always with the sincerest respect & Esteem Sir, Your most obedt & very humble Servt,

Joshua Johnson

